Citation Nr: 9929425	
Decision Date: 10/14/99    Archive Date: 10/21/99

DOCKET NO.  98-01 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico


THE ISSUES

Entitlement to an earlier effective date prior to December 
21, 1992 for service connection for loss of use of both feet 
and for special monthly compensation, due to loss and damage 
of anterior, posterior and lateral muscles of both legs, with 
peripheral vascular insufficiency and peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and son



ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from October 1968 to May 
1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision.  By that 
rating decision, service connection was granted and a 100 
percent rating was assigned for loss of use of the feet due 
to damage of anterior, posterior and lateral muscles of both 
legs with peripheral vascular insufficiency and peripheral 
neuropathy, effective from December 12, 1992.  In addition, 
special monthly compensation based on loss of use of both 
feet was granted, also effective from December 12, 1992, and 
entitlement to automobile and adaptive equipment was 
established.  The veteran expressed his disagreement with the 
effective dates the awards in his November 1997 statement.  
Specifically, he argues that his claim was filed as early as 
August 1970.  

In its current status the case returns to the Board following 
completion of development made pursuant to its March 1999 
remand.  The RO reevaluated the effective date for the award 
of service connection for peripheral vascular disease in a 
May 1999 rating decision, and set the effective date of 
service connection as July 11, 1986, the date of the claim.  
An award of a separate 20 percent rating for peripheral 
vascular insufficiency of both legs was assigned from July 
11, 1986 through December 20, 1992.  The effective date for 
the award of service connection for loss of use and for 
special monthly compensation for the loss of use was 
maintained at December 21, 1992. 



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran served on active duty from October 1968 to 
May 1969.  

3.  The veteran's claim for service connection was received 
many years after his separation from active service.  

4.  Prior to December 21, 1992, the veteran did not have loss 
of use of the feet.  


CONCLUSION OF LAW

The veteran's claim for an effective date prior to December 
21, 1992 for service connection and for special monthly 
compensation for loss of use of both feet, due to loss and 
damage of anterior, posterior and lateral muscles of both 
legs, with peripheral vascular insufficiency and peripheral 
neuropathy, has no legal merit or entitlement under the law.  
38 U.S.C.A. §§1114, 5110, 7104 (West 1991& Supp. 1999); 
38 C.F.R. §§ 3.350, 3.400 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.

The Board notes that in July 1986, the veteran submitted a 
statement in which he expressed disagreement with the 
previous denial of service connection for vascular 
insufficiency of the legs.  The RO noted, "Veteran's 
vascular insufficiency has been previously determined to be 
non service connected."  However, there had not been a 
rating decision within the previous 12 months concerning the 
veteran's entitlement to service connection for vascular 
insufficiency of the legs.  

In particular, previously, entitlement to an automobile or 
other conveyance allowance had been denied in June 1971 due 
to the finding that the veteran did not have loss of use of 
his lower extremities.  The veteran was notified of that 
determination in July 1971.  Also, an April 1972 rating 
decision reflects service connection was denied for vascular 
insufficiency of the legs and arms and the confirmation of 
the disability ratings for existing service-connected 
disability.  The veteran was notified of the denial of his 
benefit in April 1972.  An April 1981 rating reflects that 
entitlement to automobile allowance was denied again, as the 
veteran did not show loss of use.  The veteran was notified 
of the denial of that benefit in May 1981.  Despite the prior 
denials the veteran did not initiate an appeal from any of 
those determinations.  See 38 U.S.C.A. § 7105; 
38 C.F.R. § 20.200.  Consequently, the RO properly considered 
the veteran's July 1986 statement to be a claim to reopen the 
previously denied claim.  

In a March 1987 rating decision, entitlement an automobile 
allowance was denied as "[f]indings failed to demonstrate 
that the veteran had permanent loss of use of the foot or arm 
or that there was impairment of vision due to service-
connected disabilities."  By a January 1988 letter, the RO 
notified the veteran of the need to submitted sufficient 
evidence to reopen his claim for service connection for 
vascular insufficiency.  Entitlement to an increased rating 
for muscle injury to the right and left leg, for special 
monthly compensation, and for assistance in the purchase of 
an automobile or conveyance were denied in an April 1989 
Board decision.  

By a May 1989 rating decision, the RO determined that 
sufficient evidence had not been received to reopen the claim 
for service connection for vascular insufficiency.  The 
denial status with respect to service connection for vascular 
insufficiency was confirmed and continued in a February 1990 
rating decision.  

The record contains a claim for automobile allowance and 
adaptive equipment dated December 21, 1992.  By a December 
1993 rating decision, the RO denied the veteran's claim for 
entitlement to an automobile allowance or other conveyance 
and adaptive equipment.  The veteran was notified of that 
determination by correspondence dated later that month.  

In January 1994, the veteran filed a notice of disagreement 
with the denial of the automobile allowance.  In addition, by 
a January 1994 statement, the veteran claimed entitlement to 
service connection for peripheral neuropathy.  A statement of 
the case pertaining to the issue of entitlement to an 
automobile or other conveyance allowance with adaptive 
equipment was issued in July 1994.  The veteran's VA Form 9 
was received in August of the following year.  

In December 1996, the veteran's claim of entitlement to an 
automobile allowance or other conveyance and adaptive 
equipment was remanded to the RO by the Board for additional 
development.  In pertinent part, the Board found that the 
claims raised by the veteran, namely entitlement to service 
connection for peripheral vascular disease and for peripheral 
neuropathy, were inextricably intertwined with the issue of 
entitlement to an automobile or other conveyance and adaptive 
equipment allowance.  The RO was instructed to formally 
adjudicate these claims.  

Service connection for loss of use of the feet due to damage 
of anterior, posterior and lateral muscles of both legs with 
peripheral vascular insufficiency and peripheral neuropathy 
was granted in an August 1997 rating decision.  The rating 
decision also granted special monthly compensation based on 
loss of use of both feet and entitlement to automobile and 
adaptive equipment.  The effective date of these awards was 
December 12, 1992.  The veteran was found to be eligible for 
specially adapted housing in an October 1997 rating decision.  

The veteran expressed his disagreement with the effective 
dates of the awards in his November 1997 statement.  
Specifically, he argues that his claim was filed as early as 
August 1970.  He perfected his appeal by filing a substantive 
appeal one month following the issuance of the January 1998 
statement of the case.  

As noted above, in its current status the case returns to the 
Board following completion of development made pursuant to 
its March 1999 remand.  Over the pendant period, the 
effective date for the award of service connection for 
peripheral vascular disease was reevaluated.  The May 1999 
rating reflects that the RO set the effective date as July 
11, 1986, the date of the claim.  An award of a separate 20 
percent rating for peripheral vascular insufficiency of both 
legs assigned through December 20, 1992.  The effective date 
for the award of service connection for the loss of use and 
for special monthly compensation for the loss of use was 
maintained at December 21, 1992.  

The special monthly compensation provided by 38 U.S.C.A. § 
1114(l) is payable for anatomical loss or loss of use of both 
feet, one hand and one foot, blindness in both eyes with 
visual acuity of 5/200 or less or being permanently bedridden 
or so helpless as to be in need of regular aid and 
attendance. The criteria for loss and loss of use of an 
extremity contained in 38 C.F.R. § 3.350(a)(2) are 
applicable. 

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether balance, propulsion, etc. in the 
case of a foot, could be accomplished equally well with 
amputation stump with prosthesis; for example:  Extremely 
unfavorable complete ankylosis of the knee, or complete 
ankylosis of  two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more will constitute 
loss of use of foot; complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2).  

Analysis.

The veteran contends that he is entitled to an effective date 
earlier than December 21, 1992 for the award of special 
monthly compensation for loss of use of the feet.  He argues 
that he has been wheel chair bound since his separation from 
service in 1969.  

A reopened claim and clear and unmistakable error are 
different, mutually exclusive routes to the goal of 
determining an effective date. Flash v. Brown, 8 Vet. App. 
332 (1995).  The United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) has held that in the former approach, 
the effective date could never be prior to the date of the 
reopened claim, whereas a successful claim for clear and 
unmistakable error provides for an effective date that is the 
date of the decision that contained clear and unmistakable 
error. In view of these distinctions, a claim of clear an 
unmistakable error cannot be said to be inextricably 
intertwined with the issue of an earlier effective date.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991). As a 
consequence, the matter of clear and unmistakable error is 
not now before the Board.  

"Except as otherwise provided, the effective date of the 
award of an evaluation. . . based on an original claim, a 
claim reopened after a final disallowance, or a claim for an 
increase will be the dated of receipt of the claim or the 
dated entitlement arose whichever is later."  
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  Specifically with 
respect to disability compensation, the effective date will 
be the date following separation from service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the date of receipt 
of the claim or the date entitlement arose.  
38 C.F.R. § 3.400(b)(2).  In this case it is clear that the 
date of the claim was received many years after the veteran's 
separation from service in 1969.  Hence, the grant of service 
connection cannot be earlier than the date of the claim.  
Since the claim was not received within 1 year following 
service, § 5110(a) is applicable to the claim.  KL v. Brown, 
5 Vet. App. 205, 208 (1993).  

While the veteran has argued that he was entitled to the 
benefit since his separation from service, the record does 
not support that finding.  Moreover, whether one concludes 
that the date of the veteran's claim was July 1986 or 
December 21, 1992, the clinical record clearly demonstrates 
that the date that the entitlement arose is much later.  
Simply put, the existence of loss of use of the lower 
extremities was not confirmed until the 1997 VA examination.  

Briefly, the report of the March 1974 VA examination shows 
that the veteran complained cramps in both legs.  Very slight 
limitation of dorsiflexion was noted in the left foot.  The 
report of the February 1980 VA examination indicates that the 
veteran showed evidence of good peroneal function as 
dorsiflexion, plantar flexion and internal and external 
rotation were described as being normal.  Neurological 
examination was also described as normal.  

The report of the December 1985 examination for housebound 
status and for regular aid and attendance revealed that the 
lower extremities showed 60 percent muscle weakness, 
tenderness to palpation and decreased sensation.  Lower 
extremity balance was poor but weight bearing was possible.  

The veteran underwent a fee-basis examination in November 
1986.  At that time, he complained of progressive weakness 
and progressive loss of sensation in the lower extremities 
secondary to vascular problems.  The physical examination 
showed that the veteran motor weakness in the lower 
extremity, 0-1/5 and hypotonia of both lower extremities.  
The clinical impression was peripheral neuropathy and an old 
history of vasospastic peripheral disease with longstanding 
weakness and sensory problems in the lower extremities.  In 
addition, a June 1987 VA examination report shows that the 
veteran had complaints of loss of strength and sensation in 
the right lower extremity.  He reported that the leg did not 
have the strength to support him.  The veteran was observed 
to be wheelchair bound.  Physical examination showed no 
active motion in the right lower extremity.  There was 
moderate loss of peroneals.  The December 1989 VA examination 
shows that the clinical impression was vasospastic vascular 
disease by history, without acute problem at the time of 
examination.  The veteran underwent VA examination in 
February 1993, at which time, he complained of sensory loss 
in both lower extremities as well as functional impairment.  
The veteran was noted to be unable to get out of his 
wheelchair.  Testing of the lower extremities showed that the 
veteran had large, tender surgical scars extending from the 
proximal third to the distal third of both legs laterally.  
There was evidence of large, oval-shaped muscle hernia, in 
the right tibiale lesion anterior, measuring 4 by 2 
centimeters.  The veteran stated that he was unable to move 
his lower extremities.  The diagnoses reflect consideration 
of paraplegia.  

Despite the conclusions reached in these examinations, 
subsequent reports indicate greater functional capacity.  For 
instance, another examination, conducted in April 1993, shows 
that the examiner could not reach a conclusion as to whether 
or not the veteran had paraplegia.  An expert opinion was 
sought in September 1993.  In addition, a social and 
industrial survey was obtained in September 1993.  The 
veteran reported that he did not feel any sensation in the 
lower extremities and stated that he had not been able to 
walk for 12 years.  

A field examination showed that the veteran's home was not 
equipped with ramps, but that the residence had stairs at 
both front and back entrances.  The examiner observed that 
the veteran arrived in his electric wheelchair and was 
assisted by his daughter from the sidewalk and to the back of 
the house, where the interview occurred.  In addition, when 
looking at the veteran's sandals, the interviewer observed 
that the soles had a worn appearance, although he added that, 
which the veteran noted the examiner looking at his sandals, 
he reported that he had been given them by his brother.  The 
examiner's observations are consistent with statements taken 
from some of the neighbors.  One indicated that the veteran 
was always in his wheelchair, while the other reported that 
the veteran had been observed to walk with the assistance of 
his brother.  

In view of the equivocal findings of the February 1993 VA 
examination, the RO requested a report by a board consisting 
of a neurologist, a psychiatrist, and a physiatrist.  The 
record reflects some difficulty in constituting this board.  
In December 1993, however, a board consisting of an 
orthopedic examiner from the Rehabilitation Medicine Service, 
the Chief of the Neurology Service, and a psychiatrist, 
issued a report.  It was noted that the veteran had no 
evidence of muscle or neurologic deficit, but in view of 
prolonged nerve conduction latencies at the upper 
extremities, probability of peripheral neuropathy was 
considered.  Such a condition would make the veteran unable 
to walk for long distances, but functional for transferring 
and short distance walking.  Nerve conduction tests confirmed 
a diagnosis of peripheral neuropathy, but the veteran was 
considered to be more functional in the lower extremities 
than he would be with a stump amputation.  Neurological 
evaluation showed that there was enough evidence to support a 
diagnosis of polyneuropathy, with muscle weakness in the 
lower extremities.  The severity of the weakness was variable 
throughout the record.  However, the neurologist opined that 
in view of the absence of muscle atrophy, the veteran 
maintained enough muscle strength to be more functional in 
the lower extremities than he would be with an amputation 
stump.  The psychiatrist referred to the diagnosis of 
polyneuropathy but added that the veteran's alleged inability 
to walk denoted a very strong voluntary component.  The 
psychiatrist advised that careful consideration should be 
given to either some type of histrionic component or even 
malingering.  The psychiatrist concluded:

It is very clear in both examiners (sic) 
reports that the veteran has enough 
strength of his lower extremities to be 
able to transfer himself and to make 
short distance walks, so this sustains my 
present opinion.  

I repeat, veteran's alleged inability to 
walk is not supported by medical evidence 
nor is related to present service-
connected neuropsychiatric condition.  

The veteran underwent VA examination in June 1997.  At that 
time, the veteran demonstrated generalized muscle atrophy 
over the lower extremities.  Muscle strength in both lower 
extremities was from 0/5 to 1/5 that was considered to be 
severe weakness.  There was no pin prick, vibration, or 
smooth sensation and the veteran had hypotonia of the lower 
extremities.  Also, there was no position sense in the lower 
extremities.  The recorded diagnosis was residual muscle 
damage muscle group XI and XII, left leg.  Loss of muscle 
tissue, Group XI, right leg and peripheral vascular 
insufficiency.  The examiner concluded that the examination 
was consistent with "loss of use" of the lower extremities.  
As a result of this conclusion, special monthly compensation 
was granted of the basis of loss of use of the feet.  No 
medical opinion prior to that time confirmed the presence of 
disability to that degree of severity.  

In view of the foregoing, there is not basis for a finding of 
an effective date earlier than December 21, 1992, as the 
evidence did not establish loss of use of the feet prior to 
the 1997 VA examination.  In other words, the veteran's claim 
for an earlier effective date has no legal merit or 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

An effective date earlier than December 21, 1992 for the 
award of special monthly compensation and for service 
connection for loss of use of both feet, due to loss and 
damage of anterior, posterior and lateral muscles of both 
legs, with peripheral vascular insufficiency and peripheral 
neuropathy, is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

